Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
Claims 15-20 were allowed in the previous office action and claims 1 & 8 are now allowable because of the amendments of adding allowable subject matter from previous claims 5 & 12 respectively to include “conductive bumps electrically isolated from the resonator” & “conductive bumps electrically isolated from the IDTs” to claims 1 & 8. Thereby making all dependent claims 2-4, 6-7, 9-11 and 13-14 allowable. This application, therefore, is in condition for allowance except for the following formal matters: 
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive bumps electrically isolated from the resonator” & “conductive bumps electrically isolated from the IDTs” mentioned in claims 1 & 8 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Applicant amended the independent claims 1 & 8 with allowable subject matter from previous claims 5 & 12 respectively to include that “conductive bumps electrically isolated from the resonator” & “conductive bumps electrically isolated from the IDTs”. Please note initially when this claim limitation was part of dependent claims (claims 5 & 12), just mention of this feature in §0097 as “Additional conductive bumps, not required 
However, after amendment now this limitation being the only distinguishing feature over the prior art of record Takahashi (US 2013/0234805, cited by the applicant), it is essential that this feature is shown in a corresponding drawing, to visualize the location of these additional bumps on a top or perspective view of the resonator, such as in Fig. 17. Moreover, Fig. 17 shows ground pad all over the top surface of the piezoelectric substrate except on the input and output pads and the IDTs and busbars. It is not understandable how could then additional conductive bumps be placed which would be electrically isolated from the IDTs or the resonator? Therefore, a clarification is essential through drawing to clarify this feature of “conductive bumps electrically isolated from the IDTs or the resonator” along with the discussion of §0097.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAFIZUR RAHMAN/Examiner, Art Unit 2842